Citation Nr: 0304344	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  94-41 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
intervertebral disc disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
intervertebral disc disease and assigned a 10 percent 
evaluation.  The veteran disagrees with the level of 
disability assigned  


FINDINGS OF FACT

1.  The veteran failed to report for VA examination for his 
service-connected intervertebral disc disease.  Notification 
of the examination was sent to the veteran's last known 
address.

2.  The Board is unable to determine the level of the 
veteran's intervertebral disc disease  without a current VA 
examination.  

3.  Neither the veteran nor his representative have provided 
an explanation for his failure to report for examination. 


CONCLUSIONS OF LAW

1.  Entitlement to an increased evaluation for intervertebral 
disc disease is denied due to the veteran's failure to 
report, without good cause, for a current VA compensation 
examination. 38 C.F.R. § 3.655(b) (2002).

2.  The degree of impairment due to lumbar intervertebral 
disc syndrome is not known.  38 C.F.R. Part 4, Code 5293 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for service connection for a low 
back disability in October 1992.  A VA examination was 
provided in November 1992, and in August 1993, the veteran 
was granted service connection for intervertebral disc 
disease, with left paracentral herniated nucleus pulposus, L4 
and assigned a 10 percent disability rating.  In August 1994, 
he filed a notice of disagreement with this decision claiming 
entitlement to a higher evaluation.  

The veteran was provided a VA examination of the spine in 
January 1995.  This examination failed to adequately address 
the veteran's complaints of pain and functional limitation 
and another examination was scheduled in November 1997.  The 
veteran failed to report for this examination.  In January 
1999, the veteran's representative wrote that the veteran was 
in the process of moving and probably never received the 
appointment letter.  In November 1999, the RO wrote to the 
veteran again notifying him of a VA examination scheduled for 
December 1999.  Notification of the examination was returned 
to the RO showing another address for the veteran.  The 
veteran was scheduled for another VA examination in January 
2000 with notification sent to this most recent address.  The 
veteran again failed to report for the examination.  The RO 
contacted the credit union where the veteran received direct 
deposit of his payments from VA.  In August 2000, the credit 
union verified that this was the address on file for the 
veteran.  In August 2000, the United States Postal Service 
also verified that mail was being delivered to the veteran at 
this same address.  

The RO contacted the veteran's representative for assistance 
in contacting the veteran.  In September 2000, the California 
Department of Veterans Affairs replied that it did not have 
any current information on the veteran and the veteran's 
phone number was unlisted.  

In October 2000, the RO attempted to contact the veteran by 
telephone using all the telephone numbers previously provided 
by the veteran.  Of five phone numbers, four belonged to 
persons other than the veteran and one was blocked. 

In February 2000, the veteran's representative suggested that 
a VA Field Examiner personally contact the veteran at his 
most recent address to see if he would appear for a VA 
examination.  It was also suggested in the alternative that 
VA should suspend compensation payments and see if the 
veteran comes forward.

VCAA and the Duty to Notify and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

In this case, the veteran was informed of the provisions of 
the VCAA in a letter to the veteran at his most recent 
address dated July 2002.  A copy of this letter was also sent 
to the veteran's representative.  The Board finds that he has 
been provided adequate notice as to the evidence needed to 
substantiate his claim for an increased evaluation, including 
recent changes in the criteria for evaluating intervertebral 
disc disease.  The Board concludes the discussions in the 
August 1993 and July 1995 rating decisions, the statement of 
the case (SOC) and subsequent supplemental statements of the 
case (SSOC) and letters sent to the appellant informed him of 
the information and evidence needed to substantiate his claim 
for increased evaluation and complied with the VA's 
notification requirements.  VA must also inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  This was accomplished in the July 2002 
letter to the veteran.  The Board concludes that VA has 
complied with all notification requirements.

The Board also finds that VA has made all reasonable attempts 
to obtain treatment records, and provide the veteran VA 
examinations necessary to rate his disability.  He has been 
advised as recently as July 2002 that he has the right to 
submit additional evidence.  VA also afforded the veteran an 
opportunity to provide testimony during a hearing, however he 
has declined this opportunity.  The veteran was examined in 
November 1992 and again in January 1995.  These examinations 
were considered by both the veteran and the RO as inadequate 
to rate the veteran's disability, and another examination was 
scheduled for November 1997.  The veteran failed to report 
for this examination.  Additional examinations were 
scheduled, the most recent in January 2000.  Notification of 
this examination was sent to what appears to be the veteran's 
current address; however, he did not appear for the 
examination or provide an explanation for his failure to 
report.  VA cannot assist the veteran further in this regard 
without his cooperation.  The communications from VA to the 
veteran informed him of the type of evidence which would be 
relevant and assisted him in providing it.  In this case, the 
Board finds that VA has complied with the duty to assist and 
the duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
the claim.

Analysis

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  When an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied. 38 C.F.R. § 3.655(b).

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992) (sustaining Board's 
denial of claim pursuant to 38 C.F.R. § 3.655).  Furthermore, 
"it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown 5 Vet. App. 262 (1993).

The RO has made every reasonable effort to contact the 
veteran to schedule an examination.  Although it is clear 
that he has changed his address, which has been verified by 
the United States Postal Service and his credit union, he has 
not notified either VA or even his representative of the 
change of address.  The Board notes the request of the 
veteran's representative that a Field Examiner be dispatched 
to personally contact the veteran; however, this would be 
more in the nature of "turning up heaven and Earth" to find 
the veteran.  Id.  Further, there is no provision in VA 
regulations for suspending his current payments, also 
suggested, to force the veteran to come forward.  The Board 
is satisfied that he has been found, but chooses not to 
respond to VA's correspondence.

The veteran was scheduled most recently for VA examination in 
January 2000. Although actual notification of the examination 
is not in the claims file, it is presumed sent to the veteran 
at his current address shown in the examination request.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA).  The veteran 
did not report for the examination or provide an explanation 
for his failure to report.  There is no evidence of record to 
the effect that the veteran had good cause for failing to 
appear for the examination.

The record further reflects that in November 2002, the RO 
informed the veteran that he had failed to report for several 
VA examinations including the one scheduled in January 2000.  
He did not respond to the RO's letter.

Since the veteran did not report for the VA examination which 
was scheduled, and since the veteran's claim for an 
evaluation in excess of 10 percent for intervertebral disc 
disease falls within the ambit of "a claim for an increased 
rating", the claim is accordingly denied pursuant to 38 
C.F.R. § 3.655(b).  Entitlement can not be established 
without a current VA examination.  Therefore, the claim must 
be denied.  Even if the Board were to conclude that this was 
an ongoing appeal of an original claim for compensation, the 
result is the same.  The veteran's repeated failure to report 
and the inadequate examinations renders a discussion of the 
degree of disability meaningless.  The veteran's failure to 
report results in a conclusion that the Board does not know 
the degree of disability based on the evidence of record.  
Similarly, any change in regulation does not assist the 
veteran as the Board has been rendered incapable of entering 
an informed decision. 

"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Dusek 
v. Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991)).


ORDER

An evaluation in excess of 10 percent for intervertebral disc 
disease is denied.



	                        
____________________________________________
	H. N. SCHWARTZ 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

